DETAILED ACTION
This action is in response to the communication filed on 05/29/2022.
After a thorough search and examination of the present application and in light of the prior art made of record, and applicant's amendment and remarks filed on 05/29/2022, the claims 1-3, 5-8, 17, 19-21 and 23-28 (renumbered as 1-17) are allowed.

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In view of the applicant amendment filed on 05/29/2022 all rejections have been withdrawn. 
REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 17, & 21. Regarding independent claim 1, none of the cited arts in combination disclose or suggest at least the “receiving a user query that specifies one or more genealogical characteristics; performing searches on a plurality of genealogical databases with the genealogical characteristics, each search on a genealogical database returning a search result including one or more genealogical records identified according to the genealogical characteristics of the user query; combining the search results to generate a combined result including one or more of the genealogical records from the search results; ranking the genealogical records in the combined result using a machine learning model, the machine learning model trained to assign a weight to the search result returned from each of the genealogical databases, wherein the machine learning model is trained to assign a first weight to a first search result returned from a first genealogical record in a first user query that specifies a first genealogical characteristic and to assign a second weight different from the first weight to a second search result returned from the same first genealogical record in a second user query that specifies a second genealogical characteristic that is different from the first genealogical characteristic.; and presenting a ranked combined result of genealogical records in response to the user query.”, along with other limitations, therefore claim 1 is allowed. Dependent claims 2-3, 5-8 depends directly or indirectly on claim 1, therefore they are allowed.

Regarding independent claim 17, none of the cited arts in combination disclose or suggest at least the " receiving a user query that specifies one or more genealogical characteristics; determining one or more genealogical expanded characteristics derived from the genealogical characteristics specified in the user query, at least one of the genealogical characteristics being a string derived from a fuzzy operation of one of the genealogical characteristics specified in the user query; performing searches on a plurality of genealogical databases with the genealogical characteristics, each search on a genealogical database returning a search result including one or more genealogical records identified according to the genealogical characteristics of the user query, wherein the searches are performed with the genealogical characteristics and the genealogical expanded characteristics; combining the search results to generate a combined result including one or more the genealogical records from the search results; ranking the genealogical records in the combined result using a machine learning model, the machine learning model trained to assign a weight to the search result returned from each of the genealogical databases; and 4presenting a ranked combined result of genealogical records in response to the user query.”, therefore claim 17 is allowed. Dependent claims 19-20 depends directly or indirectly on claim 17, therefore they are allowed.

Regarding independent claim 21, none of the cited arts in combination disclose or suggest at least the “receive a user query that specifies one or more genealogical characteristics; determine one or more genealogical expanded characteristics derived from the genealogical characteristics specified in the user query, at least one of the genealogical characteristics being a string derived from a fuzzy operation of one of the genealogical characteristics specified in the user query; perform searches on a plurality of genealogical databases with the genealogical characteristics, each search on a genealogical database returning a search 5result including one or more genealogical records identified according to the genealogical characteristics of the user query, wherein the searches are performed with the genealogical characteristics and the genealogical expanded characteristics; combine the search results to generate a combined result including one or more of the genealogical records from the search results; rank the genealogical records in the combined result using a machine learning model, the machine learning model trained to assign a weight to the search result returned from each of the genealogical databases; and present a ranked combined result of genealogical records in response to the user query.”, therefore claim 21 is allowed. Dependent claims 23-28 depends directly or indirectly from claim 21, therefore they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garbero discloses US 20080270431 A1 Genealogical System and Method.
Balogh discloses US 7801832 B2 Systems and methods to identify and locate probate estates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166